                19-03951-NPO Dkt 34 Filed 04/18/21 Entered 04/18/21 23:42:26 Page 1 of 3


                                                               United States Bankruptcy Court
                                                               Southern District of Mississippi
In re:                                                                                                                  Case No. 19-03951-NPO
Marquita J Leflore                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0538-3                                                   User: mssbad                                                                Page 1 of 2
Date Rcvd: Apr 16, 2021                                                Form ID: pdf012                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 18, 2021:
Recip ID                  Recipient Name and Address
db                      + Marquita J Leflore, 613 Cedar Springs Dr., Jackson, MS 39212-5711
                        + Delta Industries Inc., Attn: Payroll Dept., P.O. Box 1292, Jackson, MS 39215-1292

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 18, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 16, 2021 at the address(es) listed below:
Name                               Email Address
Bradley P Jones
                                   on behalf of Creditor Hope Federal Credit Union msbankruptcy@logs.com

Eric C Miller
                                   on behalf of Creditor Hope Federal Credit Union logsecf@logs.com

J. Gary Massey
                                   on behalf of Creditor Hope Federal Credit Union MSBankruptcy@LOGS.com

James L. Henley, Jr.
                                   jlhenley@jlhenleych13.net jhenley13@ecf.epiqsystems.com

Richard R. Grindstaff
                                   on behalf of Debtor Marquita J Leflore grindstaf@yahoo.com grindstaf@gmail.com;r46882@notify.bestcase.com

United States Trustee
                                   USTPRegion05.JA.ECF@usdoj.gov
           19-03951-NPO Dkt 34 Filed 04/18/21 Entered 04/18/21 23:42:26 Page 2 of 3


District/off: 0538-3                    User: mssbad                             Page 2 of 2
Date Rcvd: Apr 16, 2021                 Form ID: pdf012                         Total Noticed: 2
TOTAL: 6
  19-03951-NPO Dkt 34 Filed 04/18/21 Entered 04/18/21 23:42:26 Page 3 of 3


  __________________________________________________________________
                                                SO ORDERED,




                                                Judge Neil P. Olack
                                                United States Bankruptcy Judge
                                                Date Signed: April 16, 2021


              The Order of the Court is set forth below. The docket reflects the date entered.
  __________________________________________________________________


                              IN THE UNITED STATES BANKRUPTCY COURT
                                     Southern District of Mississippi

IN THE MATTER OF:                                                CASE NO.: 19-03951-NPO
MARQUITA J. LEFLORE
SS#: XXX-XX-0559

                                               RELEASE OF WAGES

THE ORDER HERETOFOR ENTERED IN THESE PROCEEDINGS BY WHICH THE DEBTOR'S
EMPLOYER:

DELTA INDUSTRIES INC.
ATTN: PAYROLL DEPT.
P.O. BOX 1292
JACKSON, MS 39215

WAS REQUIRED TO PAY THE ABOVE DEBTOR'S EARNINGS OR A PORTION THEREOF TO:

James L. Henley, Jr.
Standing Chapter 13 Trustee
P. O. Box 31980
Jackson, MS 39286-1980


IS VACATED FOR THE FOLLOWING REASON(S): NEW EMPLOYER

AND THE ABOVE-NAMED EMPLOYER WILL HENCEFORTH CEASE DEDUCTIONS OF ANY
WAGES AND WILL ACCOUNT DIRECTLY TO THE EMPLOYEE FOR ANY WAGES EARNED.

                                   ##END OF ORDER##
